Respondent was employed as a glass gatherer and used an implement known as a "punny," weighing about ten pounds. The finding, supported by evidence, is that the continuous gathering and lifting of glass from a furnace involved a constant twisting and straining of the body. This process, from gradual stretching, resulted in a hernia which is a disease. (Matter of Alpert v.Powers, 223 N.Y. 97, 101.) There is medical testimony that claimant's occupation would produce this disease and there are judicial decisions in other jurisdictions holding that hernia is an occupational disease. (Marathon Paper Mills Co. v.Industrial Comm., 203 Wis. 17; Travellers' Ins. Co. v.Locke, 56 Fed. Rep. [2d] 443, 444.)
The order should be affirmed, with costs.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ., concur.
Order affirmed. *Page 350